DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10764593B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in combination, suggests or teaches the following limitations of independent claims 1, 2, and 3:

when the type syntax information indicates the type of the current picture is the second temporal layer access picture, a third picture, which is decoded after the second temporal layer access picture, displayed later than the second temporal layer access picture, and belongs to a higher temporal sub-layer than a temporal sub-layer of the second temporal layer access picture, is not capable of referring to a picture decoded before the second temporal layer access picture.

The closest prior art obtained from an Examiner’s search (US Patent Publication No. 2015/0085938; Hendry et al.) discloses identifying a type of temporal layer access picture by using type syntax information in a transmission unit data, wherein the temporal layer access picture being accessed for temporal layer up-switching from a lower temporal sub-layer to an upper temporal sub-layer and allowing or restricting access to a particular picture based on the decoding order, display order, and respective temporal layer proximity.

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486